Exhibit 10.1

 

SETTLEMENT AND MUTUAL RELEASE AGREEMENT

 

THIS SETTLEMENT AND MUTUAL RELEASE AGREEMENT (the "Agreement") dated as of July
29, 2020 (the “Effective Date”), is made by and between IIOT-OXYS, Inc., a
Nevada corporation (the “Company”) and Crown Bridge Partners, LLC, a New York
limited liability company (the "Lender") (together with the Company, the
“Parties”).

 

WHEREAS, on August 29, 2019, the Company issued the Lender a note in the
principal amount of $105,000 (the “Note”), of which the first tranche of $35,000
was funded in September of 2019 (the “First Tranche”) and the second tranche of
$35,000 was funded in May of 2020 (the “Second Tranche”);

 

WHEREAS, in connection with the funding of the First Tranche and Second Tranche
under the Note, the Company issued those certain common stock purchase warrants
to Lender (the “Warrants”); and

 

WHEREAS, the Note and the Warrants were issued pursuant to the Securities
Purchase Agreement dated August 29, 2019 between the Company and the Lender (the
“SPA”).

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:

 

1.                  Cash Payment. On or before July 31, 2020 (the “Deadline”),
the Company shall pay USD$100,000.00 by wire transfer to the Lender pursuant to
the wiring instructions attached hereto as Exhibit A (the “Cash Payment”), for
the full extinguishment of the remaining principal amount, accrued interest, and
penalties under the Note as well as the full extinguishment of all remaining
unexercised Warrants.

 

2.                  Release of Reserve. So long as the Company pays the Cash
Payment to Lender on or before the Deadline, Lender will release all reserved
shares of the Company’s common stock under the reserve letter entered into with
the Company’s transfer agent with respect to the Note and Warrants.

 

3.                  Rescission of Settlement. Notwithstanding anything in this
Agreement to the contrary, in the event that the Company fails to comply with
all of the terms of this Agreement, the Lender may declare this Agreement null
and void and of no further force or effect.

 

4.                  Mutual Release.

 

a.So long as the Company fully complies with the terms of this Agreement, the
Lender hereby irrevocably and unconditionally releases the Company and its past,
present and future officers, directors, agents, consultants, employees,
representatives, attorneys, investors, and insurers, as applicable, together
with all successors and assigns of any of the foregoing (collectively, the
“Company Released Parties”), of and from all claims, demands, actions, causes of
action, rights of action, contracts, controversies, covenants, obligations,
agreements, damages, penalties, interest, fees, expenses, costs, remedies,
reckonings, extents, responsibilities, liabilities, suits, and proceedings of
whatsoever kind, nature, or description, direct or indirect, vested or
contingent, known or unknown, suspected or unsuspected, in contract, tort, law,
equity, or otherwise, under the laws of any jurisdiction, that the Lender or its
predecessors, legal representatives, successors or assigns, ever had, now has,
or hereafter can, shall, or may have, against the Company Released Parties for,
upon, or by reason of any matter, cause, or thing whatsoever from the beginning
of the world through, and including, the Effective Date with respect to the
Note, the Warrants, and the SPA (collectively, the “Lender Released Claims”).

 

 

 



 1 

 

 

b.The Company hereby irrevocably and unconditionally releases the Lender and its
past, present and future officers, directors, agents, consultants, employees,
representatives, attorneys, investors, and insurers, as applicable, together
with all successors and assigns of any of the foregoing (collectively, the
“Lender Released Parties”), of and from all claims, demands, actions, causes of
action, rights of action, contracts, controversies, covenants, obligations,
agreements, damages, penalties, interest, fees, expenses, costs, remedies,
reckonings, extents, responsibilities, liabilities, suits, and proceedings of
whatsoever kind, nature, or description, direct or indirect, vested or
contingent, known or unknown, suspected or unsuspected, in contract, tort, law,
equity, or otherwise, under the laws of any jurisdiction, that the Company or
its predecessors, legal representatives, successors or assigns, ever had, now
has, or hereafter can, shall, or may have, against the Lender Released Parties,
for, upon, or by reason of any matter, cause, or thing whatsoever from the
beginning of the world through, and including, the Effective Date with respect
to the Note, the Warrants, and the SPA (collectively, the “Company Claims”).

 

c.The Lender understands that this releases claims that the Lender may not know
about with respect to the Note, the Warrants, and the SPA. This is the Lender’s
knowing and voluntary intent, even though the Lender recognizes that someday it
might learn that some or all of the facts that it currently believes to be true
are untrue and even though it might then regret having signed this Agreement.

 

d.The Company understands that this releases claims that the Company may not
know about with respect to the Note, the Warrants, and the SPA. This is the
Company’s knowing and voluntary intent, even though the Company recognizes that
someday it might learn that some or all of the facts that it currently believes
to be true are untrue and even though it might then regret having signed this
Agreement.

 

e.So long as the Company fully complies with the terms of this Agreement, the
Lender agrees that it will not pursue, file or assert or permit to be pursued,
filed or asserted any civil action, suit or legal proceeding seeking equitable
or monetary relief (nor will it seek or in any way obtain or accept any such
relief in any civil action, suit or legal proceeding) in connection with any
matter concerning its relationship with the Company with respect to all of the
Lender Released Claims released herein arising from the beginning of the world
up to and including the Effective Date (whether known or unknown to it and
including any continuing effects of any acts or practices prior to the Effective
Date).

 

f.The Company agrees that it will not pursue, file or assert or permit to be
pursued, filed or asserted any civil action, suit or legal proceeding seeking
equitable or monetary relief (nor will it seek or in any way obtain or accept
any such relief in any civil action, suit or legal proceeding) in connection
with any matter concerning its relationship with the Lender with respect to all
of the Company Claims released herein arising from the beginning of the world up
to and including the Effective Date (whether known or unknown to it and
including any continuing effects of any acts or practices prior to the Effective
Date).

 

5.                  Miscellaneous.

 

a.Notices. Any notices hereunder to the Company or the Lender shall be in
writing. If sent by electronic mail, such notices shall be deemed to have been
given when sent (provided that electronic confirmation of it being sent is
received by the sender). If sent by hand delivery or special courier (e.g.,
Federal Express), such notices shall be deemed to have been given on the date of
delivery thereof as reflected on written confirmation of such delivery. All
notices shall be addressed as follows (or to such other address or addresses of
which any party shall provide written notice to the other parties hereto).

 

 

 

 



 2 

 

 

If to the Company:

 

IIOT-OXYS, Inc.

705 Cambridge Street

Cambridge, MA 02141

Attn: Clifford Emmons, Chief Executive Officer

Email: cliff.emmons@oxyscorp.com

 

If to the Lender:

 

Crown Bridge Partners, LLC

1173a 2nd Avenue, Suite 126

New York, NY 10065

Email: Info@CrownBridgeCapital.com

 

b.Amendments. This Agreement may not be changed orally, but only by an agreement
in writing signed by the Company and the Lender.

 

c.Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

d.Execution. This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

e.Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the Parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the Parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

f.Construction. The Parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise this Agreement and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of the this Agreement or any amendments thereto.

 

 

 

 



 3 

 

 

g.Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the laws of the Nevada, without regard
to the principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state or federal courts located in New York, NY. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state or federal courts sitting in
New York, NY for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such action or proceeding is improper or is an inconvenient venue
for such proceeding. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.

 

h.Non-Disparagement. The Company shall not in any written or oral communications
with any third party, including but not limited to any credit reporting agency,
investor, vendor, lender, social media, media, or service provider, through any
medium, whether tangible, electronic, or otherwise, criticize, ridicule or make
any statement which, directly or indirectly, disparages, causes any harm to, or
negatively affects the Lender Released Parties. The Company shall not express
any negative opinions of the Lender Released Parties. The provision shall be
construed broadly and shall govern any written or oral communications, express
or implied, made concerning any of the Lender Released Parties and/or the Lender
Released Parties’ business.

 

i.Confidentiality. Except as required by law, the existence and terms of this
Agreement shall be strictly confidential and shall not be disclosed by the
Parties, or their representatives, to anyone or any entity under any
circumstances, except to the Parties’ respective attorneys. All the terms of
this Agreement, including but not limited to this provision, are material terms
of this Agreement.

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 4 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first above written.

 

IIOT-OXYS, INC.

 

/s/ Clifford L. Emmons                        

By: Clifford Emmons

Title: Chief Executive Officer

 

 

 

CROWN BRIDGE PARTNERS, LLC

 

/s/ Seth Ahdoot                                    

By: Seth Ahdoot

Title: Member

 

 

 

 

 

 

 

 

 

 

 

 

 



 5 

 

 

Exhibit A

 

Account Name: Crown Bridge Partners, LLC     ABA Routing Number:
_____________________     Account Number: Please Call     Bank Name: Customers
Bank

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 6 

 